DETAILED ACTION
Claims 1-5, 7-13, 15-21, and 23-24 rejected under 35 USC § 103.
Claims 6, 14, and 22 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz et al., "Improving hypernymy detection with an integrated path-based and distributional method." arXiv preprint arXiv:1603.06076 (2016) (hereinafter Shwartz), in view of Aggarwal et al., U.S. PG-Publication No. 2019/0286978 A1.

Claim 1
	Shwartz discloses a computer implemented method comprising: obtaining an entity-attribute candidate pair that defines an entity and an attribute, wherein the attribute is a candidate attribute of the entity. Shwartz discloses a method for detecting hypernyms; specifically "an integrated path-based and distributional method for hypernymy detection." Automated hypernymy detection methods are developed "to determine, for a given term-pair (x, y), whether y is an hypernym of x, based on their occurrences in a large corpus." Shwartz, 2389. A hypernym y categorizes a hyponym x; this relationship is analogous to an attribute y describes an entity x (e.g. the attribute/hypernym "magazine" describes the entity/hyponym "Allure"). See Id. at 2396 (Table 5).
	Shwartz discloses determining, based on a set of sentences that include the entity and the attribute, whether the attribute is an actual attribute of the entity in the entity-attribute candidate pair. The method comprises a path-based network that "classifies each (x,y) term-pair based on the paths that connect x and y in the corpus." Id. at 2392. The method finds "true-positive pairs in the dataset," wherein y us a hypernym of x. Id. at 2395 (7.1 Qualitative Analysis of Learned Paths).
	Shwartz discloses the determining comprising: generating embeddings for words in the set of sentences that include the entity and the attribute. Schwartz represents each "dependency path as a sequence of edges from x to y," wherein each edge is represented "by the concatenation of its components'' vectors" comprising "the embedding vectors of the lemma, part-of-speech, dependency label and dependency direction (along the path from x to y)." For each path composed of edges, edge vectors are fed into a long short-term memory encoder "resulting in a vector op representing the entire path p." Id. at 2391 (3.1 Path-based Network). Accordingly, vector op is a vector specifying a path embedding of words (along the path) from entity/hyponym x to attribute/hypernym y. Further, Shwartz integrates distributional features into the path-based network "to take account distributional information on each term." The method calculates vector wx and vector vwy representing distributional word embeddings of hyponym x and hypernym y, respectively. Id. at 2392 (3.2 Integrated Network). The distributional methods include supervised methods wherein each (x,y) term-pair is represented by a feature vector, and a classifier is trained on these vectors to predict hypernymy." Id. at 2390 (2.1 Distributional Methods).
	Shwartz discloses determining, based on the embeddings for words in the set of sentences … whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair. Shwartz discloses concatenating the x and y word embedding vectors to the (x,y) path vector to generate a feature vector vxy, wherein the feature vector is used to find the "high-scoring paths that contributed to the classification of true-positive pairs in the dataset." Id. at 2392; 2395.
	Shwartz does not expressly disclose generating, using known entity-attribute pairs, an attribute distributional embedding for the entity, wherein the attribute distributional embedding for the entity specifies an embedding for the entity based on other attributes associated with the entity from the known entity-attribute pairs; generating, using the known entity-attribute pairs an attribute distributional embedding for the attribute, wherein the attribute distributional embedding for the attribute specifies an embedding for the attribute that is based on known attributes associated with known entities of the attribute in the known entity-attribute pairs; and  determining, based on the attribute distributional embedding for the entity, and the attribute distributional embedding for the attribute, whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair.
	Aggarwal discloses generating, using known entity-attribute pairs, an attribute distributional embedding for the entity, wherein the attribute distributional embedding for the entity specifies an embedding for the entity based on other attributes associated with the entity from the known entity-attribute pairs. Aggarwal discloses a system to "map an input field from a data schema to a hierarchical standard data model (XDM)" using "an unsupervised learning algorithm to obtain a sequence of vectors representing the input field and a sequence of vectors representing single level hierarchical standard data model (XDM) fields … to obtain a similarity score between the input field and each of the single level XDM field," wherein "probability of a match is determined using the similarity score." Aggarwal, ¶ 8. The XDM is a hierarchical schema tree wherein non-leaf nodes are entities (or attributes that are themselves entities) and leaf nodes are attributes. Id. at ¶¶ 24; 37. In one embodiment, the unsupervised learning algorithm is "Global Vectors for Word Representation (GloVe) using "aggregated global word-word co-occurrence statistics from a large corpus," i.e. known word pairs. The words are represented as "geometric encodings in a vector space by performing dimensionality reduction on the co-occurrence matrix," i.e. distributional embedding. Id. at ¶¶ 30-31. Figure 2 illustrates the function of a mapping module 114 for mapping an input field (e.g. entity) to a XDM schema field (e.g. attribute). GloVe processes an input field at 204 to output "a sequence of vectors representing the input field" at 206. This sequence of vectors is input into a LSTM model that "outputs a vector representing the entire input field." Id. at ¶¶ 40-45. Accordingly, this vector is a distributional embedding representing an entity based on global word-word co-occurrence (e.g. other attributes associated with the entity from the known entity-attribute pairs). 
	Aggarwal discloses generating, using the known entity-attribute pairs an attribute distributional embedding for the attribute, wherein the attribute distributional embedding for the attribute specifies an embedding for the attribute that is based on known attributes associated with known entities of the attribute in the known entity-attribute pairs. GloVe processes a single level XDM at 204 to output "a sequence of vectors representing multiple single level XDM fields Id. Accordingly, this vector is a distributional embedding representing an attribute based on global word-word co-occurrence (e.g. other attributes associated with the entity from the known entity-attribute pairs).
  	Aggarwal discloses determining, based on the attribute distributional embedding for the entity, and the attribute distributional embedding for the attribute, whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair. Figure 2 illustrates that the vectors output by LSTM model 210 are concatenated by concatenation module 212 and input into a neural network layer 214 to generate a similarity score that "represents a probability of a match between the input field and a single level XDM field." Id. at ¶ 47.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the path and distribution embedding model for detecting hypernyms of Shwartz to incorporate the global vectors for mapping entity data to attributes of a data model taught by Aggarwal. One of ordinary skill in the art would be motivated to integrate the global vectors for mapping entity data to attributes of a data model into Shwartz, with a reasonable expectation of success, in order to allow "for obtaining better word vectors which generalizes well over words commonly used in a [selected] domain." Aggarwal, ¶ 31.

Claim 2
	Shwartz discloses wherein generating embeddings for words in the set of sentences that include the entity and the attribute, comprises: generating a first vector representation specifying a first embedding of words between the entity and the attribute in the set of sentences. Schwartz represents each "dependency path as a sequence of edges from x to y," wherein each edge is represented "by the concatenation of its components'' vectors" comprising "the embedding vectors of the lemma, part-of-speech, dependency label and dependency direction (along the path from x to y)." For each path composed of edges, edge vectors are fed into a long short-term memory encoder "resulting in a vector op representing the entire path p." Shwartz, 2391 (3.1 Path-based Network). Accordingly, vector op is the first vector specifying a path embedding of words (along the path) from entity/hyponym x to attribute/hypernym y.
	Shwartz discloses generating a second vector representation specifying a second embedding for the entity based on the set of sentences. Shwartz integrates distributional features into the path-based network "to take account distributional information on each term." The method calculates vector vwx representing distributional word embeddings of hyponym x. Id. at 2392 (3.2 Integrated Network). The distributional methods include supervised methods wherein each (x,y) term-pair is represented by a feature vector, and a classifier is trained on these vectors to predict hypernymy." Id. at 2390 (2.1 Distributional Methods). Accordingly, vector vwx is the second vector specifying a second distribution embedding for the entity/hyponym x.
	Shwartz discloses generating a third vector representation specifying a third embedding for the attribute based on the set of sentences. Shwartz integrates distributional features into the path-based network "to take account distributional information on each term." The method calculates vector vwy representing distributional word embeddings of hypernym y. Id. at 2392 (3.2 Integrated Network). The distributional methods include supervised methods wherein each (x,y) term-pair is represented by a feature vector, and a classifier is trained on these vectors to Id. at 2390 (2.1 Distributional Methods). Accordingly, vector vwy is the third vector specifying a second distribution embedding for the attribute/hypernym y.

Claim 3
	Aggarwal discloses wherein: generating, using known entity-attribute pairs, an attribute distributional embedding for the entity, comprises generating a fourth vector representation, using known entity-attribute pairs, specifying the attribute distributional embedding for the entity. GloVe processes an input field at 204 to output "a sequence of vectors representing the input field" at 206. This sequence of vectors is input into a LSTM model that "outputs a vector representing the entire input field." Aggarwal, ¶¶ 40-45. Accordingly, this is the fourth vector that is a distributional embedding representing an entity based on global word-word co-occurrence (e.g. other attributes associated with the entity from the known entity-attribute pairs). 
	Aggarwal discloses generating, using the known entity-attribute pairs, an attribute distributional embedding for the attribute, comprises generating a fifth vector representation, using known entity-attribute pairs, specifying the attribute distributional embedding for the attribute. GloVe processes a single level XDM at 204 to output "a sequence of vectors representing multiple single level XDM fields 208." This sequence of vectors is input into a LSTM model 210 that "outputs a vector representing the single level XDM." Id. Accordingly, this is the fifth vector that is a distributional embedding representing an attribute based on global word-word co-occurrence (e.g. other attributes associated with the entity from the known entity-attribute pairs).

Claim 4
wherein determining, based on the embeddings for words in the set of sentences, the attribute distributional embedding for the entity, and the attribute distributional embedding for the attribute, whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair, comprises: determining, based on the first vector representation, the second vector representation, and the third vector representation … whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair. Shwartz discloses concatenating the x and y word embedding vectors (i.e. the second and third vectors) to the (x,y) path vector (i.e. the first vector) to generate a feature vector vxy, wherein the feature vector is used to find the "high-scoring paths that contributed to the classification of true-positive pairs in the dataset." Shwartz, 2392; 2395.
	Aggarwal discloses wherein determining, based on the embeddings for words in the set of sentences, the attribute distributional embedding for the entity, and the attribute distributional embedding for the attribute, whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair, comprises: determining, based on … the fourth vector representation, and the fifth vector representation, whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair. Figure 2 illustrates that the vectors output by LSTM model 210 (i.e. the fourth and fifth vectors) are concatenated by concatenation module 212 and input into a neural network layer 214 to generate a similarity score that "represents a probability of a match between the input field and a single level XDM field." Aggarwal, ¶ 47.

Claim 5
wherein determining, based on the first vector representation, the second vector representation, and the third vector representation … whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair, is performed using a feedforward network. Shwartz discloses an "integrated network" that classifies each (x,y) term-pair based on the concatenation of a first path vector, second x word embeddings vector, and third y word embeddings vector. Shwartz, 2392.
	Aggarwal discloses wherein determining, based on … the fourth vector representation, and the fifth vector representation, whether the attribute in the entity-attribute candidate pair is an actual attribute of the entity in the entity-attribute candidate pair, is performed using a feedforward network. Aggarwal discloses a "neural network" that determines a probability of a match between an input field (i.e. entity) and a single level XDM field (i.e. attribute) based on the concatenation of a fourth input field vector and fifth single level XDM field vector. Aggarwal, ¶ 47.

Claim 7
	Aggarwal discloses wherein generating a fourth vector representation, using known entity-attribute pairs, specifying the attribute distributional embedding for the entity, comprises: identifying a set of attributes associated with the entity in the known entity-attribute pairs, wherein the set of attributes does not include the attribute. In one embodiment, the unsupervised learning algorithm is "Global Vectors for Word Representation (GloVe) using "aggregated global word-word co-occurrence statistics from a large corpus," i.e. known word pairs. The words are represented as "geometric encodings in a vector space by performing dimensionality reduction on the co-occurrence matrix," i.e. distributional embedding. Aggarwal, ¶¶ 30-31.
generating an attribute distributional embedding for the entity by computing a weighted sum of attributes in the set of attributes. Aggarwal discloses that the neural network used in the method "learns the values for the weights used in the mapping function that most often result in the desire output when given the inputs," wherein parameters for the mapping function "are commonly referred to as weights." Id. at ¶¶ 26-28.

Claim 8
	Aggarwal discloses wherein generating a fifth vector representation, using known entity-attribute pairs, specifying the attribute distributional embedding for the attribute, comprises: identifying, using the attribute, a set of entities from among the known entity-attribute pairs; for each entity in the set of entities, identifying a set of attributes associated with the entity, wherein the set of attributes does not include the attribute. In one embodiment, the unsupervised learning algorithm is "Global Vectors for Word Representation (GloVe) using "aggregated global word-word co-occurrence statistics from a large corpus," i.e. known word pairs. The words are represented as "geometric encodings in a vector space by performing dimensionality reduction on the co-occurrence matrix," i.e. distributional embedding. Aggarwal , ¶¶ 30-31. Further, the XDM used in the method is a hierarchical schema tree wherein non-leaf nodes are entities (or attributes that are themselves entities) and leaf nodes are attributes. Id. at ¶¶ 24; 37.
	Aggarwal discloses generating an attribute distributional embedding for the entity by computing a weighted sum of attributes in the set of attributes. Aggarwal discloses that the neural network used in the method "learns the values for the weights used in the mapping function that most often result in the desire output when given the inputs," wherein parameters for the mapping function "are commonly referred to as weights." Id. at ¶¶ 26-28.

Claims 9-13 and 15-16
	Claims 9-13 and 15-16 recite a system configured to perform the steps of the method recited in claims 1-5 and 7-8. Accordingly, claims 9-13 and 15-16 are rejected as indicated in the rejection of claims 1-5 and 7-8.

Claims 17-22 and 24-25
	Claims 17-22 and 24-25 recite a medium storing instructions for performing the steps of the method recited in claims 1-5 and 7-8. Accordingly, claims 17-22 and 24-25 are rejected as indicated in the rejection of claims 1-5 and 7-8.


Allowable Subject Matter
Claims 6, 14, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        April 10, 2021